Case 1:18-cv-00244-MAC-KFG Document 19 Filed 08/31/21 Page 1 of 2 PageID #: 13123




   UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


  CHRISTINE JOHNSON,                                 §
                                                     §
                  Petitioner,                        §
                                                     §
  versus                                             §    CIVIL ACTION NO. 1:18-CV-244
                                                     §
  DIRECTOR, TDCJ-CID,                                §
                                                     §
                  Respondent.                        §

                   MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                      JUDGE’S REPORT AND RECOMMENDATION

           Petitioner Christine Johnson, an inmate at the Crain Unit, proceeding pro se, brought this

  petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

           The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

  Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

  The magistrate judge recommends denying and dismissing this petition.

           The court has received and considered the Report and Recommendation of United States

  Magistrate Judge, along with the record and pleadings.            No objections to the Report and

  Recommendation of United States Magistrate Judge were filed by the parties.

           Furthermore, the petitioner is not entitled to the issuance of a certificate of appealability.

  An appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge

  issues a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard

  for granting a certificate of appealability, like that for granting a certificate of probable cause to

  appeal under prior law, requires the petitioner to make a substantial showing of the denial of a

  federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v.

  Dretke, 362 F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893

  (1982). In making that substantial showing, the petitioner need not establish that he should prevail

  on the merits. Rather, he must demonstrate that the issues are subject to debate among jurists of

  reason, that a court could resolve the issues in a different manner, or that the questions presented
Case 1:18-cv-00244-MAC-KFG Document 19 Filed 08/31/21 Page 2 of 2 PageID #: 13124



  are worthy of encouragement to proceed further. See Slack, 529 U.S. at 483-84. Any doubt

  regarding whether to grant a certificate of appealability is resolved in favor of the petitioner, and

  the severity of the penalty may be considered in making this determination. See Miller v. Johnson,

  200 F.3d 274, 280-81 (5th Cir.), cert. denied, 531 U.S. 849 (2000).

         Here, the petitioner has not shown that any of the issues raised by his claims are subject

  to debate among jurists of reason. The factual and legal questions advanced by the petitioner are

  not novel and have been consistently resolved adversely to his position. In addition, the questions

  presented are not worthy of encouragement to proceed further. Thus, the petitioner has failed to

  make a sufficient showing to merit the issuance of a certificate of appealability. Therefore, a
  certificate of appealability shall not be issued.

                                              ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

  correct, and the report of the magistrate judge is ADOPTED. A final judgment will be entered

  in this case in accordance with the magistrate judge’s recommendation.


          Signed this date
          Aug 31, 2021




                                                      2
